ON REMAND
PER CURIAM.
The judgment and decision of this court filed March 12, 1985, and reported at 466 So.2d 357, wherein the petition for writ of certiorari filed by petitioner, Stephen B. Irvine, was denied, has been reviewed by the Supreme Court of Florida by discretionary review proceedings. The decision of that court, filed October 2, 1986, and re*1267ported at 495 So.2d 167, quashed this court’s decision and remanded this case for further proceedings. The mandate of the Supreme Court has now been filed with this court.
Upon consideration of the mandate, it is ordered that the judgment and opinion of this court filed March 12, 1985, is hereby set aside and held for naught, and the opinion and judgment of the Supreme Court, filed October 2, 1986, and the dissenting opinion of Judge Zehmer, reported at 466 So.2d 362, is adopted as this court’s opinion and judgment. We grant the petition for writ of certiorari, quash the order of the Circuit Court of Duval County denying petitioner relief, and remand to that court with directions to quash the order of the Duval County Planning Commission denying petitioner’s application for a zoning exception and to order said commission to hold a hearing de novo on the petitioner’s application, or to grant the requested special zoning exception in accordance with the opinion and mandate of this court.
SMITH, JOANOS and ZEHMER, JJ., concur.